DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment,  Response to Arguments 
Applicant’s amendments and arguments of March 3, 2022 has been fully and carefully considered.  Applicant has amended the claims pursuant to the discussion with the Examiner and Applicant in the interview summary of February 28, 2022.  Applicant has argued that the prior art fails to Liu Bo does not teach and or suggest the apparatus for producing and providing sterile water using a recuperator and heating circuit which includes a bypass circuit and flow control valve to return into the heating circuit a second partial volume of sterile water wherein the second partial volume flow corresponds to a difference between the volume flow and the first partial volume flow.  
Allowable Subject Matter
An updated search was conducted and particularly the concept of providing an energy saving apparatus for producing sterile water with a recuperator and heating circuit wherein splitting or bypassing a stream in the heating circuit wherein a second partial volume is returned to heating circuit in a recuperator and heating circuit by returning a second partial volume back to the heating circuit results in a more energy efficient apparatus and method as claimed.  The updated search conducted has not resulted in any art which would preclude allowance and issue of the instant application as claimed.  Accordingly, the 35 USC 103 rejection over Liu Bo et al., WO2018113091 is withdrawn.  Claims 1-14 are now allowable and in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771